ORDER
By opinion dated November 21, 2005, the Court suspended petitioner from the practice of law for one year. In the Matter of Strich, 366 S.C. 373, 622 S.E.2d 543 (2005). Petitioner filed Petitions for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR) and Rule 419, SCACR. After referral to the Committee on Character and Fitness (Committee), the Committee has filed a Report and Recommendation recommending *490the Court reinstate petitioner to the practice of law with certain conditions.
The Court grants the Petitions for Reinstatement subject to the following conditions: (1) petitioner shall complete the Legal Ethics and Practice Program, including the trust account management, law office management and advertising classes, no later than twelve months from the date of this order, and shall file proof of completion of the program with the Commission on Lawyer Conduct no later than ten days after the conclusion of the program; (2) petitioner shall remain current on his monthly payments to the Lawyers’ Fund for Client Protection; (3) if petitioner decides to be a sole practitioner, he shall be mentored by a practitioner in good standing chosen by the Commission on Lawyer Conduct and approved by this Court, who will be in contact with petitioner on a weekly basis and will file quarterly reports with the Commission for the first year petitioner is in practice; and (4) if petitioner decides to be a sole practitioner, he shall provide quarterly trust account reports to the Commission for two years after he begins his solo practice.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.